DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group VIII and the composition of Example 4-2, consisting of 23.6% by weight of E-1132 and 76.4% by weight of 1234yf in the reply filed on January 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-40 and 44-56 were withdrawn from consideration by the examiner as being drawn to inventions and species nonelected without traverse. 
Claims 41-43 were searched and examined only to the extent that they read on the elected invention, as it was found not to be allowable.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because many of the dotted lines in the phase diagram are too faint to see. In others, such as Fig. 2P, the area of interest is very crowded and the different dotted lines denoting boundaries are too faint to tell apart. The examiner recommends that the areas of interest of these phase diagrams be presented in separate drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
16/911,816				1-14
16/911,952				1-24
16/912,003				1-29
16/912,055				1-27
16/912,068				1-40
16/912,112				1-29
16/912,130				1-26
16/912,161				1-29
16/912,166				1-39

16/913,415				1-31
16/913,419				1-37
16/913,448				1-31
16/913,454				1-30
16/913,500				1-28
16/913,506				1-27
16/913,512				1-30
16/913,540				1-30
16/913,556				1-26
16/913,589				1-30
16/955,565				1-15
16/993,582				27-31
17/136,514				27-38
16/913,639				1-12
17/260,775				22-66
17/260,838				2-13, 15-17, 19 and
17/260,870				1-48,
all in view of Minor et al., US 2011/0253927 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, methods of using compositions, or apparatus comprising compositions in amounts which overlap those presently recited. Note disclosure of the apparatus as recited at Table 4 of the Minor reference, which discloses 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 41 and 43 are objected to because of the following informalities:  The word “rate” should be deleted from the claims.  Appropriate comment or correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2011/0253927 A1. The reference discloses a composition for use in refrigeration, air conditioning and heat pump systems wherein the composition comprises E-1,2-difluoreoethylene (E-1132a). The compositions are useful for producing cooling or heat, as well as in heat transfer (abstract). Disclosed binary composition may be generally useful when the E-1132a is present at about 1 to about 99% by weight or at 20-99% by weight [0047]. Note the first entry of Table 1, which discloses the binary composition of E-1132a and 1234yf and its azeotrope-like range of 1-99% of each in binary compositions.  Note also the 20:80 and 40:60 binary compositions of E-1132a and 1234yf, respectively which are exemplified in the first part of Table 3 on p. 13. Note also the exemplification of the 20:80 composition in Table 4 on p. 15. For purposes of demonstrating any unexpected results, these two compositions may be regarded as the closest prior art. Note that the exemplified apparatus comprises . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary. 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761